SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50469 Date of Report: November 8, 2013 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 59-3764931 (State of other jurisdiction of incorporation or organization (IRS Employer Identification No.) 5950 Shiloh Road East Suite N, Alpharetta, GA (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 Amendment to the Registrant’s Code of Ethics. On November 8, 2013 the Registrant’s Board of Directors adopted a revised Code of Ethics.The revised Code of Ethics was adopted to replace the code of ethics that had been adopted in May 2013.The Board determined that the significant changes in the business and management of the Registrant since 2004 warranted a complete reconsideration of the standards of conduct by which the Registrant’s management and employees will be governed. Item 9.01Financial Statements and Exhibits Exhibits 14.GreenShift Corporation Code of Ethics SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 12, 2013 GREENSHIFT CORPORATION By: /s/ Edward Carroll Edward Carroll Chief Executive Officer
